      CASE 0:20-cv-00820-NEB-KMM Document 4 Filed 05/12/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 ARDELL LEVERT JENKINS,                            Case No. 20‐CV‐820 (NEB/KMM)

                       Plaintiff,

 v.                                                   ORDER ON REPORT AND
                                                       RECOMMENDATION
 PIZZA HUT, SUBWAY, LUND, and CUB
 FOOD,

                       Defendants.



       The Court has received the April 6, 2020 Report and Recommendation of United

States Magistrate Judge Katherine M. Menendez. (ECF No. 3.) No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation (ECF No. 3) is ACCEPTED;

       2.   The action is DISMISSED WITHOUT PREJUDICE for failure to state a claim

            upon which relief can be granted under 28 U.S.C. § 1915(e)(2)(B)(ii); and

       3. Plaintiff’s application to proceed without prepaying fees (ECF No. 2) is

            DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.
     CASE 0:20-cv-00820-NEB-KMM Document 4 Filed 05/12/20 Page 2 of 2



Dated: May 12, 2020               BY THE COURT:

                                       s/Nancy E. Brasel
                                       Nancy E. Brasel
                                       United States District Judge
